Reid, Chief Justice.
A judgment overruling the special plea in bar of one of several joint defendants, even though founded upon the direction of a verdict against such plea, is not a final one; nor does the order of the judge overruling the defendant’s motion for a new trial upon such a special plea constitute a final disposition of the cause in which the plea was interposed. Albany & Northern Ry. Co. v. Dunlap Hardware Co., 6 Ga. App. 17 (63 S. E. 1124); Cooper v. Vanhorn, 58 Ga. App. 446 (198 S. E. 794); Jones v. Daniel, 106 Ga. 850 (33 S. E. 41); German Alliance Ins. Co. v. Hawes, 18 Ga. App. 338 (89 S. E. 527); Lingo v. Rich, 169 Ga. 628 (151 S. E. 387), and cit.; Ross v. Mercer, 115 Ga. 353 (41 S. E. 594); Crider v. Harris, 181 Ga. 555 (182 S. E. 592); English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292); Johnson v. Merchants & Farmers Bank, 141 Ga. 721 (81 S. E. 873); Patlison v. Davis, 56 Ga. App. 801 (194 S. E. 222). The judgment which it is sought to review in the present case being of the above character, and not being final in'its nature, this court is without jurisdiction to entertain the writ of error, and it must be Dismissed.

All the Justices concur.